DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Amendment filed April 12, 2021, and the Response to Notice of Non-Compliant Amendment filed on June 24, 2021 are acknowledged.
All of the previously made objections and rejections have been withdrawn in view of Applicant’s amendments and arguments in the Amendment filed April 12, 2021.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 7-20 directed to an invention non-elected without traverse.  Accordingly, claims 7-20 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Juneyoung Kim (Reg. No. 70, 397) on August 9, 2021.
The application has been amended as follows:
In the claims:
In claim 1, l. 7, delete the words “restriction enzyme” and insert -- a restriction enzyme -- therefor.
Claims 7-20: cancel

Information Disclosure Statement
The Information Disclosure Statement submitted July 7, 2021 has been considered.

Allowable Subject Matter
Claim 1 is allowed.
Claim 1, which has been amended to incorporate the subject matter of now-canceled 
claim 6, is free of the art for the reasons that claim 6 was free of the art, which are already of record in the Non-Final Office Action mailed December 10, 2020. In addition, all of the outstanding 35 USC § 112(b) rejections have been overcome. Regarding the 35 USC § 112(b) rejection for the limitation “random nucleic acid sequence”, this rejection has been overcome in view of the current amendments to claim 1. Specifically, claim 1 now clearly identifies the structure of the primer, including the location of the random nucleic acid sequence, and identifies particular SEQ ID NOs for the primers. Therefore, the ordinary artisan would be able 

Conclusion
Claim 1 is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240.  The examiner can normally be reached on M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637